DEBENTURE THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT") AND THIS DEBENTURE MAY ONLY BE OFFERED OR SOLD PURSUANT TO REGISTRATION UNDER, OR AN EXEMPTION FROM, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT. A-004 May 11, 2010 US GREEN ENDEAVORS, LTD. 8% SERIES A SENIOR SUBORDINATED CONVERTIBLE REDEEMABLE DEBENTURE DUE April 30, 2018 THIS DEBENTURE of Green Endeavors, Ltd., a corporation duly organized and existing under the laws of Delaware (“Company”), designated as its 8% Series A Senior Subordinated Convertible Redeemable Debenture Due April 30, 2018, in an aggregate principal face amount of One Hundred Thousand Dollars (U.S. $100,000), which Debenture is being delivered at 100% of the face amount of such Debenture and as a result of the assignment of a portion of the Company’s April 30, 2008 debenture in the face amount of $3,000,000 issued to Diversified Holdings, I, Inc FOR VALUE RECEIVED, the Company promises to pay to Akron Associates, Inc., (“Akron”) the registered holder hereof and its authorized successors and permitted assigns ("Holder"), the aggregate principal face sum of One Hundred Thousand Dollars (U.S. $100,000) on or before April 30, 2018 ("Maturity Date"), and to pay interest on the principal sum outstanding, at the rate of 8% per annum commencing December 30, 2008 and due in full at the Maturity Date pursuant to paragraph 4(b) herein. Accrual of the outstanding principal sum has been made or duly provided for. The interest so payable will be paid to Akron or any other person in whose name this Debenture is registered on the records of the Company regarding registration and transfers of this Debenture; provided, however, that the Company's obligation to a transferee of this Debenture arises only if such transfer, sale or other disposition is made in accordance with the terms and conditions of this Debenture. The principal of, and interest on, this Debenture are payable at the address last provided to the Company by the Holder hereof and as designated in writing by the Holder hereof from time to time. The Company will pay the outstanding principal due upon this Debenture before or on the Maturity Date, less any amounts required by law to be deducted or withheld, to the Holder of this Debenture by check if paid more than 10 days prior to the Maturity Date or by wire transfer and addressed to such Holder at the last address appearing on the Debenture Register. The forwarding of such check or wire transfer shall constitute a payment of outstanding principal hereunder and shall satisfy and discharge the liability for principal on this Debenture to the extent of the sum represented by such check or wire transfer. Interest and principal may be payable in Common Stock (as defined below) pursuant to paragraph 4(b) herein. This Debenture is subject to the following additional provisions: 1. The Debentures are issuable in denominations of Ten Thousand Dollars (US$10,000) and integral multiples thereof. The Debentures are exchangeable for an equal aggregate principal amount of debentures of different authorized denominations, as requested by the Holders surrendering the same, but not less than U.S. $10,000. No service charge will be made for such registration or transfer or exchange, except that Holder shall pay any tax or other governmental charges payable in connection therewith. 2. The Company shall be entitled to withhold from all payments any amounts required to be withheld under the applicable laws. 3. This Debenture may be transferred or exchanged only in compliance with the Securities Act of 1933, as amended ("Act") and applicable state securities laws. Prior to due presentment for transfer of this Debenture, the Company and any agent of the Company may treat the person in whose name this Debenture is duly registered on the Company's Debenture Register as the owner hereof for all other purposes, whether or not this Debenture be overdue, and neither the Company nor any such agent shall be affected or bound by notice to the contrary. Any Holder of this Debenture, electing to exercise the right of conversion set forth in Section 4(a) hereof, in addition to the requirements set forth in Section 4(a), and any prospective transferee of this Debenture, are also required to give the Company written confirmation that the Debenture is being converted ("Notice of Conversion") in the form annexed hereto as Exhibit A. 4. (a) The Holder of this Debenture is entitled, at its option, at any time following execution of this Agreement and delivery of the Debenture hereof, to convert all or any amount over $10,000 of the principal face amount of this Debenture then outstanding into shares of Common Stock, $0.001 par value per share, of the Company (“Common Stock”), at a conversion price ("Conversion Price") for each share of Common Stock equal to 70% of the average closing bid price of the Common Stock as reported for any market in the common stock of the Company, including on the “Pink Sheets”, for the three (3) trading days immediately preceding the date of receipt by the Company of a Notice of Conversion ("Conversion Shares"). If the number of resultant Conversion Shares would as a matter of law or pursuant to regulatory authority require the Company to seek shareholder approval of such issuance, the Company shall, as soon as practicable, take the necessary steps to seek such approval.
